DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 17, and 18 of U.S. Patent No. 10382286. 

Regarding claim 1, claim 1 of the instant Application conflict with claim 1 of U.S. Patent No. 10382286.  Claim 1 of the instant Application removes several limitations but also adds a plurality of aggregated resources.  Therefore it would have been obvious to one of ordinary skill in the art to add more than one aggregated resource with the motivation being it is common sense (that is, there are no unexpected results of having more than one resource and in a network it is likely) and further it is a duplication of parts (having more than one resource).  Therefore, it is an obvious variant. 
	Regarding claim 2, claim 2 of the instant Application conflict with claim 1 of U.S. Patent No. 10382286.  This is an obvious variant.

	Regarding claim 3, claim 3 of the instant Application conflict with claim 2 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 4, claim 4 of the instant Application conflict with claim 3 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 5, claim 5 of the instant Application conflict with claim 4 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 6, claim 6 of the instant Application conflict with claim 5 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 7, claim 7 of the instant Application conflict with claim 6 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 8, claim 8 of the instant Application conflict with claim 7 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 9, claim 9 of the instant Application conflict with claim 8 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 10, claim 10 of the instant Application conflict with claim 5 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 12, claim 12 of the instant Application conflict with claim 11 of U.S. Patent No. 10382286.  Claim 12 of the instant Application removes several limitations but also adds a plurality of aggregated resources.  Therefore it would have been obvious to one of ordinary skill in the art to add more than one aggregated resource with the motivation being it is common sense (that is, there are no unexpected results of having more than one resource and in a network it is likely) and further it is a duplication of parts (having more than one resource).  Therefore, it is an obvious variant. 

	Regarding claim 13, claim 13 of the instant Application conflict with claim 11 of U.S. Patent No. 10382286.  This is an obvious variant.

	Regarding claim 14, claim 14 of the instant Application conflict with claim 12 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 15, claim 15 of the instant Application conflict with claim 13 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 16, claim 16 of the instant Application conflict with claim 14 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 17, claim 17 of the instant Application conflict with claim 15 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 18, claim 18 of the instant Application conflict with claim 16 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 19, claim 19 of the instant Application conflict with claim 17 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 20, claim 20 of the instant Application conflict with claim 18 of U.S. Patent No. 10382286.  This is an obvious variant.

Regarding claim 21, claim 21 of the instant Application conflict with claim 15 of U.S. Patent No. 10382286.  This is an obvious variant.


Claims 11 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10382286 in view of Higashi (2004/0133448).

Regarding claim 11, claim 11 of the instant Application conflict with claim 1 of U.S. Patent No. 10382286.  Claim 1 of U.S. Patent No. 10382286 does not disclose wherein the identifiers are Unified Resources Identifiers.  Higashi does disclose wherein the identifiers are Unified Resources Identifiers.  (See Higashi para. 227; URI used to identify content and location of content)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus to include the teaching of wherein the identifiers are Unified Resources Identifiers of Higashi with the motivation being to allow for easy retrieval in a network and further to utilize already installed base of technology that uses URI.

Regarding claim 22, claim 22 of the instant Application conflict with claim 11 of U.S. Patent No. 10382286.  Claim 11 of U.S. Patent No. 10382286 does not disclose wherein the identifiers are Unified Resources Identifiers.  Higashi does disclose wherein the identifiers are Unified Resources Identifiers.  (See Higashi para. 227; URI used to identify content and location of content)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein the identifiers are Unified Resources Identifiers of Higashi with the motivation being to allow for easy retrieval in a network and further to utilize already installed base of technology that uses URI.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thubert (2012/0063436).

Regarding claim 1, Thubert discloses a machine-to-machine communication (M2M) device, comprising: 
a memory configured to store instructions; and 
a processor coupled to the memory; and configured to execute the instructions to cause the M2M device to: 
receive a request for information aggregation; (See Thubert para. 12, 16, 35, fig. 1, 4; receiving by mobile router (e.g. M2M device having a processor and memory) a plurality of sensor data messages (e.g. a request for information aggregation; that is the receipt of these message results in an aggregation of information and therefore is a request) from respective sensor host nodes 11a, b)
determine identifiers of a plurality of aggregated resources and an aggregation manner according to the request, wherein the aggregation manner indicates a computation process performed on the plurality of aggregated resources; and (See Thubert para. 12, 16, 35, fig. 1, 4; each sensor data message specifying at least one sensor data element specifying a detected sensor parameter ... the mobile routing circuit 48 can aggregate the aggregated sensor data 36 and 38 as statistical data according to the respective sensor attribute types 56, for example average temperature 56a, standard temperature deviation 56b, average air pressure 56c, standard air pressure deviation 56d, average wireless networks signal strength 56e, or average sensor battery voltage 56f. The mobile routing circuit 48 also can add to the aggregated sensor data option source identifiers 58 that identify the mobile router having generated the locally aggregated sensor data 36, and a number value (N) that specifies the number of sensor host nodes having supplied sensor data messages within the corresponding aggregation ... each of the detected sensor parameters specified in the respective sensor data elements specify data according to one of a plurality of sensor attribute types");
perform information aggregation according to the aggregation manner to obtain an aggregation result. (See Thubert para. 15, 46, 56, 58; and figures 1,4,5:"aggregating by the mobile router the sensor data elements from the sensor data messages into aggregated sensor data ... mobile router can generate its aggregated sensor data based on an aggregation of the received sensor data messages from attached sensor host nodes ... information can be added to the aggregated sensor data, including statistical information about the aggregated sensor data (e.g., number of sensor data elements aggregated, sum of the sensor data elements, mean or median of the sensor data elements, standard deviation of the sensor data elements, etc.), and/or categorizing the aggregated sensor data based on sensor attribute types, where statistics can be segregated based on the sensor attribute type ... The mobile routing circuit 48 can aggregate in step 84 the sensor data elements 32 from the received sensor data messages 30 into the locally aggregated sensor data (e.g., 36b), stored as statistical data and organized for example according to sensor attribute type").

	Regarding claim 2, Thubert discloses the M2M device of claim 1, wherein the instructions further cause the M2M device to acquire a current state of the plurality of aggregated resources. (See Thubert fig. 4, para. 46; information can be added to the aggregated sensor data, including statistical information about the aggregated sensor data (e.g., number of sensor data elements aggregated, sum of the sensor data elements, mean or median of the sensor data elements, standard deviation of the sensor data elements, etc.), and/or categorizing the aggregated sensor data based on sensor attribute types, where statistics can be segregated based on the sensor attribute type; these are current state)

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Ganesh (2006/0088014).


	Regarding claim 8, Thubert discloses the M2M device of claim 1.
	Thubert discloses performing aggregation on the data. (See clm 1)
Thubert does not explicitly disclose establishing a subscription notification relationship wherein the subscription notification relationship comprises a current state of the resource is acquired when the resource changes.  However, Ganesh does disclose establishing a subscription notification relationship wherein the subscription notification relationship comprises a current state of the resource is acquired when the resource changes.  (See Ganesh fig. 5; publish subscribe relationship)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of establishing a subscription notification relationship wherein the subscription notification relationship comprises a current state of the resource is acquired when the resource changes of Ganesh with the motivation being to reduce network traffic by only sending data when there are changes and further to optimize parameters and further to maximize limited resources.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Clark (4,598,363).

	Regarding claim 9, Thubert discloses the M2M device of claim 1.  Thubert discloses updating aggregation information based upon sensor data.  (See Thubert fig. 4)  Thubert does not explicitly disclose wherein polling is used to determine changes.  However, Clark does disclose wherein polling is used to determine changes.  (See Clark col.  8, lines 24-31; polling sensors for data recorded (e.g. changes))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of wherein polling is used to determine changes of Clark with the motivation being to optimize parameters based upon the data and further to allow for up to date information used to affect other changes in the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Tsuji (2009/0006158).

	Regarding claim 10, Thubert discloses the M2M device claim 1.
	Thubert also discloses a sensor application that receives aggregated data.  (See Thubert para. 17)  Thubert does not explicitly disclose wherein the sensor data is sent based upon a request from another device.  However, Tsuji does disclose wherein the sensor data is sent based upon a request from another device.  (See Tsuji para. 94)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of wherein the sensor data is sent based upon a request from another device of Tsuji with the motivation being to save bandwidth and memory resources (as opposed to automatically sending the aggregation data before requested which may not be necessary and may overwhelm the device) and further to allow for easy access when data is needed but not before it is needed.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Higashi (2004/0133448).

Regarding claim 11, Thubert discloses the M2M device of claim 1.  Thubert does not disclose wherein the identifiers are Unified Resources Identifiers.  Higashi does  disclose wherein the identifiers are Unified Resources Identifiers.  (See Higashi para. 227; URI used to identify content and location of content)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of wherein the identifiers are Unified Resources Identifiers of Higashi with the motivation being to allow for easy retrieval in a network and further to utilize already installed base of technology that uses URI.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thubert (2012/0063436).

Regarding claim 12, Thubert discloses a method in machine-to-machine communication (M2M), comprising:
	receiving a request for information aggregation; (See Thubert para. 12, 16, 35, fig. 1, 4; receiving by mobile router (e.g. M2M device having a processor and memory) a plurality of sensor data messages (e.g. a request for information aggregation; that is the receipt of these message results in an aggregation of information and therefore is a request) from respective sensor host nodes 11a, b)
determining identifiers of a plurality of aggregated resources and an aggregation manner according to the request, wherein the aggregation manner indicates a computation process performed on the plurality of aggregated resources; and(See Thubert para. 12, 16, 35, fig. 1, 4; each sensor data message specifying at least one sensor data element specifying a detected sensor parameter ... the mobile routing circuit 48 can aggregate the aggregated sensor data 36 and 38 as statistical data according to the respective sensor attribute types 56, for example average temperature 56a, standard temperature deviation 56b, average air pressure 56c, standard air pressure deviation 56d, average wireless networks signal strength 56e, or average sensor battery voltage 56f. The mobile routing circuit 48 also can add to the aggregated sensor data option source identifiers 58 that identify the mobile router having generated the locally aggregated sensor data 36, and a number value (N) that specifies the number of sensor host nodes having supplied sensor data messages within the corresponding aggregation ... each of the detected sensor parameters specified in the respective sensor data elements specify data according to one of a plurality of sensor attribute types");
performing information aggregation according to the aggregation manner to obtain an aggregation result. (See Thubert para. 15, 46, 56, 58; and figures 1,4,5:"aggregating by the mobile router the sensor data elements from the sensor data messages into aggregated sensor data ... mobile router can generate its aggregated sensor data based on an aggregation of the received sensor data messages from attached sensor host nodes ... information can be added to the aggregated sensor data, including statistical information about the aggregated sensor data (e.g., number of sensor data elements aggregated, sum of the sensor data elements, mean or median of the sensor data elements, standard deviation of the sensor data elements, etc.), and/or categorizing the aggregated sensor data based on sensor attribute types, where statistics can be segregated based on the sensor attribute type ... The mobile routing circuit 48 can aggregate in step 84 the sensor data elements 32 from the received sensor data messages 30 into the locally aggregated sensor data (e.g., 36b), stored as statistical data and organized for example according to sensor attribute type").

	Regarding claim 13, Thubert discloses the method of claim 12, wherein the method further comprises acquiring a current state of the plurality of aggregated resources. (See Thubert fig. 4, para. 46; information can be added to the aggregated sensor data, including statistical information about the aggregated sensor data (e.g., number of sensor data elements aggregated, sum of the sensor data elements, mean or median of the sensor data elements, standard deviation of the sensor data elements, etc.), and/or categorizing the aggregated sensor data based on sensor attribute types, where statistics can be segregated based on the sensor attribute type; these are current state)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Ganesh (2006/0088014).

Regarding claim 19, Thubert discloses the method of claim 12.
	Thubert discloses performing aggregation on the data. (See clm 1)
Thubert does not explicitly disclose establishing a subscription notification relationship wherein the subscription notification relationship comprises a current state of the resource is acquired when the resource changes.  However, Ganesh does disclose establishing a subscription notification relationship wherein the subscription notification relationship comprises a current state of the resource is acquired when the resource changes.  (See Ganesh fig. 5; publish subscribe relationship)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of establishing a subscription notification relationship wherein the subscription notification relationship comprises a current state of the resource is acquired when the resource changes of Ganesh with the motivation being to reduce network traffic by only sending data when there are changes and further to optimize parameters and further to maximize limited resources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Clark (4,598,363).

	Regarding claim 20, Thubert discloses the method of claim 12.  Thubert discloses updating aggregation information based upon sensor data.  (See Thubert fig. 4)  Thubert does not explicitly disclose wherein polling is used to determine changes.  However, Clark does disclose wherein polling is used to determine changes.  (See Clark col.  8, lines 24-31; polling sensors for data recorded (e.g. changes))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of wherein polling is used to determine changes of Clark with the motivation being to optimize parameters based upon the data and further to allow for up to date information used to affect other changes in the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Tsuji (2009/0006158).

	Regarding claim 21, Thubert discloses the method according to claim 12.
	Thubert also discloses a sensor application that receives aggregated data.  (See Thubert para. 17)  Thubert does not explicitly disclose wherein the sensor data is sent based upon a request from another device.  However, Tsuji does disclose wherein the sensor data is sent based upon a request from another device.  (See Tsuji para. 94)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of wherein the sensor data is sent based upon a request from another device of Tsuji with the motivation being to save bandwidth and memory resources (as opposed to automatically sending the aggregation data before requested which may not be necessary and may overwhelm the device) and further to allow for easy access when data is needed but not before it is needed.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert (2012/0063436), and further in view of Higashi (2004/0133448).

	Regarding claim 22, Thubert discloses the method of claim 12.  Thubert does not disclose wherein the identifiers are Unified Resources Identifiers.  Higashi does disclose wherein the identifiers are Unified Resources Identifiers.  (See Higashi para. 227; URI used to identify content and location of content)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Thubert to include the teaching of wherein the identifiers are Unified Resources Identifiers of Higashi with the motivation being to allow for easy retrieval in a network and further to utilize already installed base of technology that uses URI.




Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (2014/0280581).

Regarding claim 1, Hernandez discloses a machine-to-machine communication (M2M) device, comprising: (See Hernandez para. 12; D2D (e.g. M2M) communication)
a memory configured to store instructions; and 
a processor coupled to the memory; and configured to execute the instructions to cause the M2M device to: 
receive a request for information aggregation; (See Hernandez fig. 2; device 1 receives a sharing request (e.g. aggregation resource creation request); device has a processor executing an algorithm stored in memory)
determine identifiers of a plurality of aggregated resources and an aggregation manner according to the request, wherein the aggregation manner indicates a computation process performed on the plurality of aggregated resources; and (See Hernandez para. 44; plurality of aggregated resources (e.g. 5GB (one aggregated resource) +3GB (another aggregated resource); identifier is 5GB and 3GB) combined (e.g. an aggregation manner which is a computation process performed on the aggregated resource)
	Hernandez does not explicitly disclose perform information aggregation
according to the aggregation resource. However, it would have been obvious to one of
ordinary skill in the art possessing ordinary creativity to modify the apparatus of
Hernandez to include the teaching of perform information aggregation according to the
aggregation resource with the motivation being it is common sense (that is, the whole
purpose of Hernandez is to set up the manner in which resources are to be used with
the ultimate goal of actually using the set up resources; in other words, there is little
point to setting up a resource that is to never to be used; further Hernandez discloses in
the background that M2M communication can be used to exchange data)

Regarding claim 12, Hernandez discloses a method in machine-to-machine communication (M2M), comprising: (See Hernandez para. 12; D2D (e.g. M2M) communication)
	receiving a request for information aggregation; (See Hernandez fig. 2; device 1 receives a sharing request (e.g. aggregation resource creation request); device has a processor executing an algorithm stored in memory)
determining identifiers of a plurality of aggregated resources and an aggregation manner according to the request, wherein the aggregation manner indicates a computation process performed on the plurality of aggregated resources; and (See Hernandez para. 44; plurality of aggregated resources (e.g. 5GB (one aggregated resource) +3GB (another aggregated resource); identifier is 5GB and 3GB) combined (e.g. an aggregation manner which is a computation process performed on the aggregated resource)
Hernandez does not explicitly disclose perform information aggregation
according to the aggregation resource. However, it would have been obvious to one of
ordinary skill in the art possessing ordinary creativity to modify the apparatus of
Hernandez to include the teaching of perform information aggregation according to the
aggregation resource with the motivation being it is common sense (that is, the whole
purpose of Hernandez is to set up the manner in which resources are to be used with
the ultimate goal of actually using the set up resources; in other words, there is little
point to setting up a resource that is to never to be used; further Hernandez discloses in
the background that M2M communication can be used to exchange data)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461